On behalf of 
the delegation of the Kingdom of Thailand, allow me 
to congratulate the Honourable Mr. John Ashe on his 
election to the presidency of the General Assembly at 
its sixty-eighth session. My delegation stands ready to 
render our full support and cooperation.

I would also like to express our appreciation 
to the outgoing President, Mr. Vuk Jeremi., for his 
exceptional leadership during the previous session. 
I am particularly grateful for his contributions to the 
second Asia-Pacific Water Summit, held in Chiang 
Mai, Thailand, earlier this year.

Thailand is committed to the United Nations. 
Our faith in the principles and values it stands for has 
never wavered. The United Nations three pillars of 
security, development and human rights continue to 



inspire and motivate us. When the 50 founding States 
came together in San Francisco in 1945, the world had 
high hopes for the United Nations. The United Nations 
was created in response to the demands of a different 
time, after millions of lives had been lost in a conflict 
between States. Today, it is conflict within States that 
takes the heaviest human toll, as we have witnessed in 
the unfolding events in Syria.

As we look ahead to the post-2015 future, we must 
not shy away from asking the hard questions. We must 
ask ourselves whether multilateralism has lived up to our 
expectations, be it in security, trade or the environment. 
We must ask how we Member States can do better in the 
face of critical challenges. That is because ultimately, 
the success of the United Nations depends on all of us. 
With such a diversity of viewpoints, it is all the more 
important for us to work together to find the unity and 
consensus we need. 

The challenges facing us are particularly clear 
in the case of Syria. On 21 August, we learned that 
chemical weapons had been used against innocent 
civilians in Syria. Despite widespread condemnation 
and outrage, the United Nations was initially unable 
to act and the Security Council was deadlocked. We 
therefore welcome resolution 2118 (2013) on Syria, 
adopted yesterday by the Security Council. We urge 
Syria to ensure the full and effective implementation of 
the resolution, and to allow monitoring and enforcement 
by the international community. It is our hope that the 
Security Council, especially its permanent members, 
will continue to work to find a durable political solution 
for the sake of the Syrian people.

In setting the stage for the post-2015 development 
agenda, we must recognize that development cannot 
take root without peace, security, democracy and 
human rights. The three pillars of the United Nations 
must be developed together and nurtured together. To 
strengthen the United Nations, we need to seek ways to 
achieve unity and consensus on the issues that matter 
most. In the area of security, this means thinking of 
new, creative ways to respond to the changing threats. 
For instance, when States fail to protect their own 
populations, or even cause them harm, all our words 
will amount to little unless matched with action.

But what kind of action would make the most 
difference on the ground? When and how is it most 
effective? There are no simple answers. It is on such 
issues that the world looks to the Security Council for 
leadership. Too often, however, the Council is paralysed 
just when action is most needed. Overcoming deadlock 
and achieving consensus must be a central objective of 
Security Council reform.


The United Nations is, of course, much more than the 
Security Council. Unity and consensus are also needed 
on development. Thailand believes that sustainable 
development must be at the heart of the United Nations 
agenda. The world has made great strides in tackling 
poverty and hunger, thanks in no small part to the 
Millennium Development Goals (MDGs), but all of 
us still need to make a final push on the MDGs. That 
would enable us to tackle the deep-rooted poverty that 
still afflicts the so-called bottom billion.

Following the MDGs, the post-2015 development 
agenda must provide both continuity and a new source 
of hope. To build on the MDGs, Thailand believes 
that we should place special emphasis on the needs of 
the most vulnerable countries. That includes conflict 
and post-conflict societies, as well as those of least 
developed countries, landlocked developing countries 
and small island developing States. If we fail to do so, 
millions will be left behind.

The most pressing challenge to sustainable 
development that demands our concerted action is 
climate change. For a number of countries, particularly 
small island developing States, climate change strikes 
at the very heart of survival. For much of the world, 
climate change is also linked to another important 
challenge — food security. Extreme weather can cause 
great damage to agriculture. The impact will be felt 
not only in food-producing countries, but worldwide. 
That is why we need to work together to put in place 
systems — better weather prediction technology, 
better storage silos and more resilient strains of staple 
crops — that will mitigate the impact of climate change. 
Those are areas where countries should help one another 
by sharing their experiences and know-how. 

Thailand believes that, if development is to be 
sustainable, it must be people-centred. We welcome 
the Secretary-General’s report “A life of dignity for 
all: accelerating progress towards the Millennium 
Development Goals and advancing the United Nations 
development agenda beyond 2015” (A/68/202), which 
puts people at the centre of the development agenda. 
People need to be given the chance and the tools to 
make the most of their potential. This can happen if we 



focus more on promoting human security, for instance 
through education and health care. On education, we 
believe that the Secretary-General’s Global Education 
First Initiative is an important contribution to the post-
2015 development agenda and deserves the support of 
all stakeholders. Health is also very much a development 
issue. When people are unhealthy, it imposes a cost on 
State finances and can even undo development gains.

As we look to the post-20l5 future, we must not 
limit our goals to specific health challenges. We should 
now set our sights on the more general objective of 
universal health care. Initiated by the administration 
of former Prime Minister Thaksin Shinawatra 10 years 
ago, Thailand has been implementing a programme 
that charges only $1 per doctor’s visit. This universal 
health-care scheme is universal in its coverage of 
treatments, ranging from common illnesses and 
chronic diseases to lifesaving surgeries. Statistics have 
shown that through this programme, around 300,000 
households have been saved from falling into poverty. 
Even non-Thai nationals, especially migrant workers 
from neighbouring countries are also benefiting from 
universal health care, making it truly universal. 

The socioeconomic impact of this programme has 
therefore been tremendous. Those who benefit most 
from our universal health care have been the poor 
and the vulnerable. By working to empower the most 
vulnerable among us, we ensure that development 
is more inclusive. We believe that the model could 
be adapted to other developing countries, and we are 
willing to share the lessons we have learned from our 
experience.

We also believe that women, children, the elderly 
and persons with disabilities must be treated fairly and 
encouraged to participate fully in all aspects of life. 
Particularly in situations of conflict, vulnerable groups 
are often at the greatest risk of violence. We therefore 
support the United Nations initiative to end sexual 
violence in conflict. We also commend the United 
Kingdom for its leadership in realizing the Declaration 
of Commitment on this important issue.

To provide an environment that facilitates unity 
and consensus, the international community must 
also forge a new global partnership. This new global 
partnership must rest on a common agenda for action. It 
will need to involve States — in particular like-minded 
States — the United Nations, regional organizations, 
civil society and other stakeholders. In South-East 
Asia, the process is well under way. The Association of 
Southeast Asian Nations is strengthening its partnership 
to become a community of over 600 million people by 
the end of 2015. Regional discussions on the post-2015 
agenda are also complementing ongoing global efforts. 
As a moderate, medium-sized country with an open 
society, Thailand is ready to work with all countries 
and partners. We want to do our part in helping 
bridge the gaps in communication, understanding and 
opportunity.

That is why we have put forward our candidacies to 
the Security Council for the term 2017-2018 and to the 
Human Rights Council for the term 2015-2017. We are 
keen to help build bridges to connect all stakeholders 
in a more cohesive, action-oriented global partnership. 
Building a global partnership means forging a common 
agenda for action on our most important challenges. It 
means reaching out beyond our borders, beyond our 
region and beyond our comfort zone.

Thailand has been building bridges not only within 
Asia, but also with Africa and Latin America. We 
believe that developing countries everywhere need 
to come together in a spirit of partnership to make 
their voices heard. What is more, that same sense of 
partnership must also cross the development divide, 
embracing developed and developing economies alike.

Since the beginning, the United Nations has been 
a force for good. As its membership has grown and 
the issues have become more complex, we have now 
reached a crossroads. Whether the United Nations takes 
the right path rests on our ability to achieve consensus 
and to act together in a meaningful manner. Now is 
the time for us to set aside our outdated assumptions 
and our differences. Our common future depends on 
our ability to come together to forge consensus on the 
new realities before us. The way forward is not through 
politics as usual, but through constructive dialogue and 
mutual respect. With goodwill and common purpose, 
the international community can once again rise to the 
challenge. Together, we can fulfil the promise of the 
Organization and the loftiest goals toward which we, 
the Member States, have always aspired.
